Citation Nr: 1135706	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for congenital talipes cavus deformity of the feet (bilateral foot disorder).

2.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to the bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from January to July 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for congenital talipes cavus deformity of the feet, as well as service connection for a bilateral knee disorder claimed as secondary to the aforementioned bilateral foot deformity.

The Board issued a decision in July 2008 also denying the claims, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court.  In a November 2009 order, granting a joint motion, the Court vacated the Board's decision and remanded the claims to the Board for further development and readjudication in compliance with directives specified, whereupon the American Legion resumed its representation of the Veteran before VA in lieu of the private attorney.

To comply with the Court's order granting the joint motion, the Board, in turn, remanded the claims in April 2010 to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain additional medical comment on the nature and etiology of the Veteran's bilateral foot and knee disabilities.  He resultantly had a VA compensation examination in May 2010 and, after considering the results of that examination and the medical opinions provided, the AMC issue a supplemental statement of the case (SSOC) in July 2011 continuing to deny the claims, so they are again before the Board.

The Board has since advanced this appeal on the docket in September 2011 pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The May 2010 VA medical examiner clarified the Veteran's talipes cavus deformity of the feet is a congenital defect rather than disease, and that it was not subject to a superimposed disease or injury during his military service that resulted in disability apart from this congenital defect.

2.  The Veteran received a diagnosis of degenerative joint disease of his knees over 50 years after separating from active duty in 1955, and this disease, i.e., arthritis, has not been linked by any competent and credible evidence to his military service, including by way of a service-connected disability.  Indeed, to the contrary, the May 2010 VA medical examiner determined the most likely cause of this arthritis is simply the process of aging.


CONCLUSIONS OF LAW

1.  The Veteran's congenital talipes cavus deformity of the feet is not a disease or an injury within the meaning of applicable legislation for VA disability compensation purposes and, therefore, not a service-connectable disability as a matter of law; he also does not have disability, apart from this congenital defect, from superimposed disease or injury during his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.303(c), 4.9 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  His bilateral knee disorder - in particular, the degenerative joint disease, was not incurred in or aggravated by his military service, may not be presumed to have been so incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected or -connectable disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify and duty-to-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

The duty to notify has been satisfied in this case by way of letters to the Veteran dated in February and March 2006.  These letters properly informed him of the evidence required to substantiate his underlying claims for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also apprised him of the downstream disability rating and effective date elements of his claims and were sent prior to initially adjudicating his claims in May 2006, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  He therefore has received all required notice and has not alleged otherwise.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing an error is harmful or prejudicial, meaning outcome determinative of a claim, normally falls upon the party attacking the agency's determination, so the Veteran not VA).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all medical and other records that he and his representative have cited as potentially relevant.  The Court vacated the Board's prior July 2008 decision for failing to obtain a medical opinion determining whether the Veteran's bilateral foot disorder, the congenital talipes cavus deformity, is a defect versus disease.  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.


So to obtain medical opinions concerning these determinative issues and, in the process, comply with the Court's order granting the joint motion to vacate the Board's prior decision on these grounds, the Board remanded the claims in April 2010 and resultantly obtained these requested medical opinions in May 2010.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4), and indicating VA must obtain these etiological opinions when necessary to decide claims.

A medical opinion also was obtained on remand in May 2010 to determine whether the Veteran's bilateral knee disorder is secondary to his congenital talipes cavus deformity, meaning proximately due to, the result of, or aggravated by this bilateral foot disorder.  38 C.F.R. § 3.310(a) and (b).  This is the primary and indeed sole basis of this claim.  A medical opinion thus was not requested to also determine whether this bilateral knee disorder is directly related to his military service or whether this disorder (since it involves arthritis) was present within the one-year presumptive period following the conclusion of his service since there is no radiographic confirmation of this disease until approximately 50 years after his separation from service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, indicating arthritis must be objectively confirmed by X-ray.  Indeed, even he readily concedes that he did not begin experiencing any knee problems until approximately 35 years after service, so long after the fact.  Hence, a medical opinion concerning direct or presumptive service connection is not needed concerning this claim.

There consequently has been compliance with the Board's April 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with his claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


II.  Congenital Talipes Cavus Deformity of the Feet

Because the May 2010 VA compensation examiner that evaluated the Veteran on remand clarified this is a congenital defect, not disease, with no evidence of a disability apart from this congenital defect on account of superimposed disease or injury in service, this claim must be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Congenital and developmental defects, however, are not diseases or injuries and, therefore, not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).  The VA General Counsel explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital "diseases" may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  

A congenital or developmental "defect," on the other hand, because § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

This General Counsel opinion, therefore, states that service connection for a congenital "disease" can only be awarded on the basis of aggravation since the presumption of soundness can never apply to a congenital disease.  The presumption of soundness states that, upon entering service, an individual will be presumed sound, except as to defects, infirmities, or disorders noted at entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. §§ 3.304, 3.306.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), however, the Court held that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service.  In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  It thus appears that service connection may be established for a congenital "disease" by finding that it was incurred in service.

In any event, here, as a result of the additional development of this claim on remand, in particular, the medical opinion obtained in May 2010, it has been confirmed the Veteran's bilateral foot disorder, the talipes cavus deformity of his feet, is a congenital defect not disease.  Therefore, service connection can only be established if this congenital defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).

The Veteran's service treatment records (STRs) show that his feet were normal at his January 1955 entrance examination, with no reference to a pre-existing foot disorder.  He also denied having any foot trouble at that time.  A June 1955 entry is the first entry during service noting his complaints of bilateral foot and ankle pain.  He reported that he wore shoes with better support prior to service, which prevented these complaints.  An orthopedic consultation on June 14, 1955, revealed that he had short, broad cavus feet, with both fifth toes overlapping.  It was also determined "this type of foot isn't suited for military service," and that "you will spend more time on sick bay than on duty."  The diagnosis was bilateral congenital talipes cavus.  

A Medical Board resultantly was convened and in July 1955 took note of the Veteran's statements that he had had foot problems and pain for many years prior to service, but that he did not know of any specific congenital foot deformity.  He also reported that, prior to service, he frequently had to change shoes and that he was never comfortable whenever he stood or walked for prolonged periods.  A physical examination by the Medical Board confirmed he had bilateral foreshortened feet with pronounced high arches and prominence of the metatarsal heads.  Both heels were naturally in a position of varus (turned inward).  It consequently was recommended he be discharged from service due to his bilateral congenital talipes cavus.  

The STRs therefore confirm the Veteran entered service with bilateral congenital talipes cavus, but it is unclear from these records where this congenital condition is a defect or disease.  Post-service treatment records also note his complaints of bilateral foot pain due to his bilateral congenital talipes cavus, but these too fail to identify whether this condition is a congenital defect or disease.  For example, records from L.W., M.D., dated in March 2006, list a diagnosis of "congenital cavus deformity of the feet and painful feet with metatarsalgia."  In a March 2007 letter, Dr. L.W. again attributes the Veteran's bilateral foot pain to a diagnosis of congenital talipes cavus deformity of the feet.  Dr. L.W., however, never identified the Veteran's congenital talipes cavus deformity as either a defect or disease.

As a result, the Board remanded this case in April 2010 and requested that a VA examiner review the claims file for the pertinent history of this disorder and personally examine the Veteran to determine whether his congenital talipes cavus deformity is a defect or disease.  He had this requested VA examination in May 2010.  After reviewing the claims file and examining the Veteran's feet, this designated VA examiner concluded the Veteran's congenital talipes cavus deformity is a congenital defect, so not disease.  This VA examiner explained that this is a congenital anomaly of the feet from birth.  He also considered Dr. L.W.'s March 2007 letter indicating "apparently this gentleman, [referring to the Veteran], has congenital talipes cavus deformity of the feet diagnosed in 1955 while in the Air Force," but pointed out this information was incorrect as the Veteran had stated that he had special shoes he wore before the Air Force because of his feet, and was not allowed to wear these shoes while on duty in the last 21/2 months prior to being discharged.  He had worked in the Balboa Naval Hospital those last 21/2 months on shifts; after the shifts he wore other shoes.  Since this opinion was based on a review of the claims file - and, in particular, the most specific and relevant facts, and included a personal examination of the Veteran's feet, as well, and has not been contradicted in substantive part by any other medical evidence, it provides persuasive evidence that the Veteran's talipes cavus deformity is a defect rather than disease.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304-05 (2008).

While the Veteran is competent to report and comment on observable symptoms, such as pain in his feet, he is not competent to provide a probative opinion requiring medical knowledge, such as whether his foot disability is a disease or defect.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities like rheumatic heart disease are not conditions readily amenable to mere lay diagnosis or probative comment regarding their etiology).


Therefore, since the Board finds that the Veteran's congenital talipes cavus deformity is a defect and not a disease, service connection can only be established if this congenital defect was subject to a superimposed injury or disease during his military service that ultimately resulted in additional or increased disability apart from this congenital defect.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).  And, unfortunately, the May 2010 VA compensation examiner also disputed this notion.  Indeed, no competent or credible evidence in the file indicates the Veteran's talipes cavus defect was subject to a superimposed disease or an injury during his military service that resulted in increased or additional disability apart from this congenital defect.  None of his STRs makes any reference to any injury or a disease involving either foot during his relatively brief period of military service.  The only problem mentioned in the STRs is the congenital talipes cavus, which we now know is a congenital defect, with no reference to any kind of superimposed injury or disease involving either foot during service.  Thus, the STRs provide compelling evidence against the Veteran's claim in that they fail to show a superimposed disease or injury to either foot during service resulting in additional or increased disability apart from this congenital defect.  See Struck v. Brown, 9 Vet. App. 145 (1996) (recognizing that contemporaneous medical findings may be given more probative weight than evidence offered long after the fact).

Indeed, the Veteran himself has never indicated that he sustained an actual injury to either foot while on active duty.  This is significant because, even as a layman, he is competent to attest to factual matters of which he has first-hand knowledge, such as sustaining a foot injury during his military service.  In other words, he has offered no lay statements to consider concerning the issue of a superimposed injury or disease in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Furthermore, Dr. L.W. also makes no mention of a superimposed injury or disease during the Veteran's military service that resulted in increased or additional disability apart from the congenital defect.  In his March 2006 report, Dr. L.W. notes that the Veteran's long history of foot problems "probably worsened" while in the military, as he was required to stand for prolonged periods on marble floors.  Dr. L.W. also indicated in his March 2007 letter that, "[i]t is more likely than not that long periods of time on your feet could make this more clinically symptomatic as suggested by foot pain."  So while the Dr. L.W. suggests the Veteran's congenital defect involving talipes cavus was aggravated by service, he does not refer to any kind of superimposed injury or during service so as to have resulted in additional or increased disability apart from this congenital defect.  It is worth reiterating that this doctor's comment concerning this suggestion of aggravation in service is not determinative because the disability at issue involves a defect, not disease, meaning that service connection cannot be granted for in-service aggravation.  See again VAOPGCPREC 82-90.

For similar reasons, the Veteran's unsubstantiated lay statements concerning 
in-service aggravation of his congenital defect due to the talipes cavus deformity of his feet also are not determinative of the claim absent the required showing of superimposed disease or injury during his military service resulting in increased or additional disability apart from this congenital defect.

The only medical evidence addressing this issue of whether there was a superimposed disease or injury to the Veteran's feet in service is the May 2010 VA examination report.  The VA examiner concluded there was no superimposed injury or disease during the Veteran's military service.  This opinion was rendered after the examiner had reviewed both the service and post-service treatment records, interviewed the Veteran, and examined his feet.  The examiner considered the following notation in one STR, "I could not wear my regular shoes for the last 2.5 months while I worked on the medical floors for my shift (8 hours a day x 5 days for 2.5 months)[;] after work he changes to the shoes that felt good on this feet."  The examiner also noted the Veteran's admission that it was not until 1958 that he went to a "shoe man" to have orthotics made.  The examiner commented that this was three years after his discharge from service, which only lasted six months.  In light of these findings, the examiner found no superimposed injury or disease in service that resulted in increased or additional disability apart from the congenital defect.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

The Board has considered the Veteran's lay statements and history alleging his bilateral foot disorder was aggravated by boots he was required to wear in service.  The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);

Again, however, the determinative issue concerning this particular claim is whether the Veteran's congenital defect was subject to superimposed injury or disease in service that resulted in increased or additional disability apart from this congenital defect, not whether this congenital defect, itself, was aggravated during or by his service.  And since his statements only, instead, concern this ultimately irrelevant issue of aggravation, they are insufficient to refute the May 2010 VA examiner's opinion.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for the congenital talipes cavus deformity of his feet.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Bilateral Knee Disorder, 
Claimed as Secondary to the Bilateral Foot Disorder

The record shows the Veteran was diagnosed with degenerative joint disease (DJD), i.e., arthritis of the knees by Dr. L.W. in March 2006.  The Veteran claims that this bilateral knee disorder developed a result of his congenital talipes cavus deformity of the feet.  In other words, his claim for service connection for this bilateral knee disorder hinges on whether service connection is established for the congenital talipes cavus deformity of his feet; else, there is not this claimed secondary linkage to his military service by way of a service-connected disability.

The Board has just denied the claim concerning the bilateral foot disorder, so already has determined it is unrelated to the Veteran's military service and, thus, not a service-connected disability, thereby also precluding service connection for the bilateral knee disorder on this alleged secondary basis.

Service connection is permissible on this claimed secondary basis for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  This includes situations when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, but in this latter instance he only may be compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's claim for service connection for a bilateral knee disorder obviously fails under a secondary theory of service connection because service connection has been denied for the congenital talipes cavus deformity of his feet.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) (indicating service connection on this secondary basis requires evidence of the claimed disability, evidence of a service-connected disability, and evidence establishing a nexus or relationship between the service-connected disability and the claimed disability).  See also Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Despite there being no grounds to grant service connection for this bilateral knee disorder on this alleged secondary basis, the Board still must consider whether service connection is warranted for this bilateral knee disorder on the alternative premises this disorder was directly or presumptively incurred in service.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered).  But such is not warranted, either.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Degenerative joint disease (i.e., arthritis) is considered a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's claim fails on both direct and presumptive bases for the following reasons:  (i) his STRs make no reference to knee problems, either in the way of a relevant complaint or objective clinical finding such as a pertinent diagnosis, see Struck, supra; (ii) the evidence shows he was first diagnosed with DJD of the knees in 2006, over 50 years after his separation from active duty in 1955, see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); (iii) no medical evidence attributes his current bilateral knee disorder to his service, see Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); and, most importantly (iv) he told the May 2010 VA examiner that his bilateral knee pain had begun sometime in the 1990s, so still at least 35 years after his separation from active duty.  In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Court cautioned that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  So, in this circumstance, it is perfectly acceptable for the Board to conclude there was not the required indication of arthritis involving either knee until long after service, well beyond the one-year presumptive period.  This is especially true since, according to 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis must be objectively confirmed by X-ray, so not just subjectively based on unsubstantiated lay statements or testimony.

The May 2010 VA compensation examiner also determined the arthritis in the Veteran's knees is most likely the result of the process of aging, so simply getting older over time.

The Board therefore finds that the preponderance of the evidence also is against this claim of entitlement to service connection for a bilateral knee disorder, alleged to be secondary to the bilateral foot disorder.  And as the preponderance of the evidence also is against this claim, the doctrine of reasonable doubt is not for application concerning this claim, either, and the appeal of this claim also must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. 53-56 (1990).


ORDER

The claim of entitlement to service connection for congenital talipes cavus deformity of the feet is denied.

The claim of entitlement to service connection for a bilateral knee disorder, claimed as secondary to this bilateral foot disorder, also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


